           Case 1:04-cr-01162-GHW Document 106 Filed             USDC  SDNYPage 1 of 2
                                                                  11/29/20
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 11/29/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :    1:04-cr-1162-GHW
                                                               :
 CARLOS ECHEVERRY,                                             :         ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On August 24, 2020, Carlos Echeverry requested the Court’s assistance with a recalculation

of his sentence with the Bureau of Prisons (the “BOP”). The Court declines to issue an order to the

BOP at this point. The correspondence shared by Mr. Echeverry suggests that the BOP is not yet

fully informed regarding the status of Mr. Echeverry’s state court proceedings as described to the

Court in the status letter dated April 24, 2019. Dkt. No. 91.

         The Court is relieving Mr. Echeverry’s prior counsel, Mr. Nelson, from his representation of

Mr. Echeverry. By separate order, the Court will appoint new CJA counsel for Mr. Echeverry for

the limited purpose of assisting him in his continued effort to seek recalculation of his sentence

before the BOP. The Court hopes that, with the assistance of counsel, Mr. Echeverry, will be able

to provide the BOP the information necessary for the BOP to calculate his time of service. The

Court expects that newly appointed counsel will contact Mr. Echeverry to help him resolve this

issue.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
        Case 1:04-cr-01162-GHW Document 106 Filed 11/29/20 Page 2 of 2



       The Clerk of Court is directed to terminate Mr. Nelson from the list of active counsel in this

case, to terminate the motion pending at Dkt. No. 104, and to mail a copy of this order to Mr.

Echeverry.

       SO ORDERED.

Dated: November 29, 2020
                                                       __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                 2
